Citation Nr: 1729127	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  12-11 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 10 percent for metatarsalgia, status post fracture of right fourth and right second metatarsals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1996 to November 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction is currently with the RO in Phoenix, Arizona.

The Board previously considered this matter in December 2014, when it remanded for additional evidentiary development.


FINDING OF FACT

The Veteran is in receipt of the maximum rating available for metatarsalgia; there is no evidence of related symptoms or diagnoses that would warrant a higher or separate rating under any other diagnostic code.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for metatarsalgia, status post fracture of right fourth and right second metatarsals, have not been met.  38 U.S.C.A. § 1155 (West 2016); 38 C.F.R. § 4.1, 4.3, 4.10, 4.71a, Diagnostic Codes (DCs) 5276-5284 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his increased rating claim in December 2010, prior to the initial adjudication of the claim.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The Veteran has only reported treatment through the VA system.  Pursuant to the December 2014 Board remand, VA treatment records were obtained and last associated with the claims file in March 2015.  The Board acknowledges that such records are over two years old.  There is, however, no argument or indication that the Veteran's service-connected right foot disability has worsened since March 2015.  See Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007) (stating that the mere passage of time, without more, does not render inadequate a medical examination).  In addition, as explained below, the Veteran is already in receipt for the maximum rating available for his service-connected disability.  

VA provided VA examinations in January 2011 and March 2013 to determine the current severity of the Veteran's service-connected right foot disability.  

As such, the Board will proceed to the merits.

II.  Analysis

The Veteran submitted a claim for an increased rating for his service-connected right foot disability in November 2010.  His disability is currently rated as 
10 percent disabling under DC 5279, 38 C.F.R. § 4.71a.  The Board notes that the rating decision on appeal changed the diagnostic code from 5299-5283 to 5279.  The Board will consider entitlement to a higher rating under all applicable diagnostic codes.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

For conditions that are not specifically listed in the Schedule, VA regulations provide that those conditions may be rated by analogy under the DC for a "closely related disease or injury."  38 C.F.R. §§ 4.20, 4.27.  When, however, a condition is specifically listed in the Schedule, it may not be rated by analogy.  See Suttman v. Brown, 5 Vet. App. 127, 134 (1993); Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).

Turning to the evidence of record, a January 2011 VA examination report shows a diagnosis of healed right foot fracture of the right 2nd metatarsal none with residual metatarsalgia.  The examiner stated that there was no evidence of a right 4th metatarsal fracture on the most recent radiographs.  The Veteran reported exercise limitations in the form of not being able to run, walk far, or squat due to his right foot disability.  He reported working as a diesel mechanic and having missed about 2-3 days of work over the past year due to his right foot disability.  He reported pain, rated as 6-7/10, occurring daily and constantly.  He also reported some stiffness, with fatigue, but no weakness.  Pain is worse while standing and walking.  The Veteran has no limitations when sitting.  He denied taking medication or using any corrective shoes, inserts or orthotics, although he had an appointment for orthotics in the near future.  

On examination, there was tenderness to palpation over the 2nd and 4th metatarsals and metatarsal heads of the right foot.  Otherwise, there was no tenderness to palpation of the arch, heel, or any aspect of the left foot.  There was painful motion of the right foot with passive and active motion, but no edema, weakness, or instability noted.  There were no visible deformities.  Weight bearing was normal without arch collapse and pronation.  There were no significant callosities or skin breakdown noted.  There was pain with active or passive manipulation of the right foot.  The examiner stated that range of motion appeared appropriate, bilaterally.  Regarding the DeLuca factors, the examiner indicated that there was no loss of coordination and no change in active or passive range of motion during repetitive use testing, and no additional loss of motion due to painful motion or lack of endurance due to fatigue and weakness.  X-rays of the right foot revealed a stable deformity of the diaphysis of the second metatarsal consistent with an old, healed fracture; remainder of the foot was unremarkable.  

In a statement received January 2011, the Veteran reported increasing pain in his right foot since early in 1998.  Per his report, he is unable to walk long distances or stand for long periods of time; he is not able to run even short distances due to right foot pain; he has tried different shoes, shoe inserts, and wraps, but none has provided relief from pain; at times pain is so severe that it wakes him up at night.  In a separate statement also received January 2011, the Veteran's spouse added that the Veteran's right foot problems interfere with his home life, as he is unable to participate in family activities that involve significant walking or standing.  She stated that sometimes the Veteran's foot pain is so severe that he is forced to leave work early.

In his April 2011 notice of disagreement (received May 2011), the Veteran indicated that his VA provider had prescribed the use of orthotics.  He indicated that his right foot disability has worsened to the point of affecting his daily life.  

The Veteran underwent a second VA examination in March 2013.  The examination report shows a diagnosis of metatarsalgia.  The Veteran reported chronic foot pain that limits prolonged periods of walking and is aggravated by standing longer than two hours.  His foot pain is increased when he is required to carry objects weighing 50 pounds or more, or during cold weather.  He also reported pain in the midfoot when he attempts to flex his toes (i.e., standing up in his toes) or when any type of direct pressure is placed on the foot (as when kneeling down).  His right foot symptoms prevent him from running or any other type of high impact activity.  He was issued orthotics, which helped alleviate the pain in his right foot.  As noted by the examiner, there was no history of injections or surgery to the foot.  The Veteran took Tylenol, alternatively Motrin, which resulted in a mild improvement of pain severity.  The examiner affirmatively stated that there was no other foot injuries.  The Veteran did not use assistive devices for locomotion.  X-rays revealed no acute abnormality or significant arthritis.  As to functional impairment, the examiner stated that the Veteran's right foot disability would prevent the Veteran from obtaining and securing employment that requires any type of high impact activity, but would not prevent him from performing purely light physical or purely sedentary employment.

In his April 2012 substantive appeal, the Veteran asserted that the severity of his right foot disability had progressively gone from moderate to moderately severe.

VA treatment records show podiatric treatment from November 2010, forward.  
A November 2010 podiatry note show complaints of pain in the forefoot area for several years, described as soreness with weightbearing and ambulation.  The treatment provider diagnosed metatarsalgia and prescribed the use of accommodative foot orthotics.  See CAPRI records, received March 19, 2015, at 4.  An April 2013 podiatry note shows that the Veteran complained of right midfoot pain and bilateral heel pain, present for many years.  He reported use of custom orthotics, but felt that pain had recently worsened.  He described pain level as 4/10.  The treatment provider diagnosed plantar fasciitis, bilaterally.  The Veteran was casted for new orthotics.  See CAPRI records, received February 24, 2015, at 30-31 (in Virtual VA).  

As shown above, the evidence shows a diagnosis of metatarsalgia, manifesting mainly as pain in the forefoot area, but also painful motion and stiffness with fatigue, limiting the Veteran's ability to walk, stand, and do physical work.  

DC 5279 provides a single rating of 10 percent for metatarsalgia, anterior (Morton's disease), unilateral or bilateral.  38 C.F.R. § 4.71a.  The Veteran is already in receipt of this rating.  A higher rating is not available under DC 5279 as a matter of law.

The Board acknowledges the Veteran's report of progressively worsening symptoms over time and sympathizes with his claim for a higher disability rating that could compensate him for the higher level of severity.  Unfortunately, the Board is bound by VA law and regulations.  These provide for a single rating of 
10 percent for a diagnosis of metatarsalgia, with no provision for level of severity.

The Board has also considered the applicability of other diagnostic codes related to the feet.  See 38 C.F.R. § 4.71a, DCs 5276-5284.  There is, however, no indication that the Veteran has a diagnosis of pes planus, pes cavus, hallux valgus, hallux rigidus, hammer toes, or malunion/nonunion of the tarsal or metatarsal bones.  

The Board notes that the evidence also shows complaints of bilateral heel pain and a diagnosis of bilateral plantar fasciitis.  See April 2013 VA podiatry note, in CAPRI records, received February 24, 2015, at 30-31 (in Virtual VA).  

Metatarsalgia is defined as pain and tenderness in the metatarsal region.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1145 (32nd ed. 2012).  It is the term commonly used to describe pain at the plantar surface of the distal diaphysis of the second and third metatarsals.  See Evaluation and diagnosis of common causes of foot pain in adults, UpToDate, available at https://www.uptodate.com/contents/evaluation-and-diagnosis-of-common-causes-of-foot-pain-in-adults.  Typically, pain arises from partial or complete collapse of the transverse arch formed by the metatarsal heads.  Id.  Patients with metatarsalgia complain of sharp pain on the plantar surface of the foot in the area of the distal metatarsals.  Id.  The pain is often described as feeling like they are stepping on a stone.  Id.  

In contrast, plantar fasciitis is defined as inflammation of the plantar fascia, owing to repetitive stretching or tearing of muscle fibers near their attachment to the calcaneal tuberosity; it is one of the most common causes of heel pain.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 684 (32nd ed. 2012).  Pain typically occurs at the medial insertion of the plantar fascia into the calcaneus.  
See Evaluation and diagnosis of common causes of foot pain in adults, UpToDate, available at https://www.uptodate.com/contents/evaluation-and-diagnosis-of-common-causes-of-foot-pain-in-adults.  

The Board also notes that metatarsalgia is considered a forefoot clinical condition, whereas plantar fasciitis is considered a rear foot clinical condition.  Id.

Based on the above, the Board finds that metatarsalgia and plantar fasciitis represent two distinct disabilities.  See Nielson v. Shinseki, 23 Vet. App. 56, 59 (2009) ("It is commonplace to consult dictionaries to ascertain a term's ordinary meaning."); see also Hime v. McDonald, 28 Vet. App. 1, 7 (2016) (using a law dictionary to define "decision").  The Veteran is not service-connected for plantar fasciitis.  See April 1998 rating decision (granting service connection for "transverse fracture through the proximal diaphysis of the right fourth metatarsal"); see also March 2011 rating decision (recharacterizing the service-connected foot disability as "metatarsalgia status post fracture of right fourth and right second metatarsals" and changing the diagnostic code to 5279).  Additionally, the Veteran has not submitted a claim to that effect.  See e.g., 38 C.F.R. § 3.155 (2014 & 2016) (describing informal claims prior to March 2015 and how to file a claim after March 2015).  Further, there is no argument or indication that the diagnosed plantar fasciitis is secondary to the service-connected metatarsalgia or otherwise related to service.  As such, the issue of a separate rating for bilateral plantar fasciitis is not under the Board's jurisdiction.

The Veteran, through his representative, asserts that VA should consider the applicability of DC 5284.  See March 2017 appellate brief.  DC 5284 applies to "Foot injuries, other," and provides for 10, 20, and 30 percent ratings for moderate, moderately severe, and severe disabilities, respectively.  38 C.F.R. § 4.71a.  

As a matter of law, DC 5284 does not apply to the eight foot conditions specifically listed in § 4.71a, and so listed conditions cannot be rated under that DC as it would constitute an impermissible rating by analogy.  Copeland , 27 Vet. App. at 338.  Metatarsalgia is one of those listed foot conditions.  38 C.F.R. § 4.71a, DC 5279.  Therefore, it may not be rated by analogy under DC 5284.

The Board also acknowledges the Veteran statement his right foot disability has worsened to the point of affecting his daily life.  See April 2011 notice of disagreement.  The Board notes that such is contemplated by the current 10 percent rating.  See 38 C.F.R. § 4.1 (2016) ("The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.").

In sum, the Veteran is already in receipt of the maximum rating available for his service-connected disability.  A higher rating under DC 5279 is denied as a matter of law, and a higher or separate rating is not warranted under any other diagnostic code.  Therefore, reasonable doubt does not arise regarding any material issue, and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 10 percent for metatarsalgia status post fracture of right fourth and right second metatarsals is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


